Citation Nr: 0933421	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  07-27 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 2004 to 
January 2006.

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.

In November 2008, the Board remanded this matter to the RO 
via the Appeals Management Center (AMC) in Washington DC. to 
afford the Veteran a VA examination of his ears.  This action 
having since been completed, the matter has properly been 
returned to the Board for appellate consideration.  See 
Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's tinnitus did not have its onset in service and 
the competent medical evidence does not otherwise relate it 
to his active service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

The Veteran contends that he suffers from tinnitus.  In his 
August 2007 substantive appeal, he stated that the ringing in 
his ears was the result of exposure to continuous, loud motor 
vehicle noise and occasional gunfire during his work while in 
active service.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in- service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

Service treatment records are absent for any complaints or 
treatment referable to  tinnitus.  In a Post-Deployment 
Health Assessment dated in December 2005, the Veteran denied 
ringing in the ears at present and at any time during his 
deployment.  These records, overall, provide probative 
evidence against the Veteran's claim as they show that the 
Veteran's tinnitus did not have onset in active service.

Following separation from active service, a VA outpatient 
treatment report dated in July 2006 indicated that the 
Veteran had a bilateral, vague ringing in his ears for most 
of his life, "exacerbated by being around loud vehicles."  

The Veteran underwent a VA audiologic examination in December 
2008.  At that time, he was diagnosed with constant bilateral 
tinnitus.  The examiner opined that "the bilateral tinnitus 
[the Veteran] reported having is less likely than not related 
to or caused by military noise exposure."  He explained that 
the Veteran reported "no" to the presence of "ringing in 
the ears" on his post-deployment questionnaires.  
Additionally, the Veteran indicated that he had tympanostomy 
tubes as a child.  The examiner stated that this could 
explain the current mixed left hear hearing loss and the mild 
low frequency impairment in his left ear during enlistment.  
Finally, the examiner concluded that "[g]iven the Veteran's 
pre-existing treatment for otitis media, and a lack of 
evidence supporting an aggravation of tinnitus while in the 
military," the Veteran's tinnitus is less likely than not 
related to active service.

At the outset, the Board notes that some evidence of record 
suggests that the Veteran's tinnitus may have preexisted 
service.  Indeed, the Veteran himself stated in the July 2006 
treatment record that he had experienced ringing in his ears 
throughout most of his life.  In this regard, it is noted 
that a veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of the examination, acceptance, and enrollment into 
service, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service. See 38 U.S.C.A. § 1111. 

Here there is no showing of defect upon entrance to active 
service, and thus the presumption of soundness applies.  
Moreover, the Veteran's own statements as to lifelong ringing 
in his ears are not found to constitute clear and 
unmistakable evidence to rebut the presumption.  In this 
regard, he is competent to report observable symptomatology 
such as tinnitus.  Layno v. Brown, 6 Vet. App. 465 (1994).  
However, there is insufficient evidence clearly establishing 
a chronic disability of tinnitus prior to active service.  
Thus, the presumption of soundness remains intact.  
Accordingly, the appropriate inquiry for consideration is 
whether tinnitus was incurred in, rather than aggravated by, 
active service.

In this case, the record contains two medical statements 
which address whether the Veteran's current tinnitus is 
related to his service.  Where there are conflicting 
statements or opinions from medical professionals, it is 
within the Board's province to weigh the probative value of 
those opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-
71 (1993), the U.S. Court of Appeals for Veterans Claims 
(Court) stated:

The probative value of medical opinion 
evidence is based on the medical 
expert's personal examination of the 
patient, the physician's knowledge and 
skill in analyzing the data, and the 
medical conclusion that the physician 
reaches. . . . As is true with any piece 
of evidence, the credibility and weight 
to be attached to these opinions [are] 
within the province of the adjudicators.

So long as the Board provides an adequate reason or basis for 
doing so, the Board does not err by favoring one competent 
medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Greater weight may be placed on one 
examiner's opinion over another depending on factors such as 
reasoning employed by the examiners and whether or not, and 
the extent to which they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  Additionally, the thoroughness and detail of a 
medical opinion are among the factors for assessing the 
probative value of the opinion.  See Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000).

Here, the Board has taken both opinions into consideration 
and finds that the December 2008 VA examiner's opinion is 
more probative than the brief statement made in a VA 
outpatient treatment report.  In short, the statement from 
the medical health professional from Boise VAMC was not 
supported by any rationale.  Instead, it was a brief 
declaration with no supportive evidence which, in fact 
appears to be based entirely on the Veteran's reported 
history, which is uncorroborated by the other evidence of 
record.  As such, the July 2006 opinion holds no probative 
value.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).

In contrast, the VA examiner in December 2008 indicated his 
full review of the Veteran's medical record and claims file.  
In addition, he provided a detailed rationale for his opinion 
that the Veteran's current tinnitus was less likely than not 
related to his military service.  Indeed, the examiner 
provided a likelier explanation for the tinnitus; 
specifically, the Veteran's history of otitis media and the 
insertion of tympanostomy tubes during the Veteran's 
childhood. 
 
The Board acknowledges that the VA examiner's knowledge of 
the childhood otitis media stems solely from the Veteran's 
reports, and that the July 2006 opinion has been discounted 
on this basis.  However, the December 2008 opinion rejecting 
an etiological link to service was also based on the absence 
of in-service complaints and thus is consistent with the 
record, making this the more probative opinion.  

The Veteran himself may believe his current tinnitus is due 
to noise exposure during active service.  However, a 
layperson, such as the Veteran, is generally not capable of 
opining on matters requiring medical knowledge.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. 
West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) stated that lay evidence is competent and sufficient 
in certain instances related to medical matters.  
Specifically, the Federal Circuit commented that such 
instances include to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Id.  Similarly, the Court has held that when a 
condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

In this case, the Veteran's contentions regarding a 
relationship between his claimed disability and exposure to 
in-service noise are not statements about symptomatology, an 
observable medical condition, or a contemporaneous medical 
diagnosis.  Rather, these contentions are statements of 
causation.  Such statements clearly fall within the realm of 
opinions requiring medical expertise.  The Veteran has not 
demonstrated any such expertise.  Hence, his contentions are 
not competent medical evidence of the cause of this claimed 
disability.

In summary, the preponderance of the evidence of record is 
against a grant of service connection for tinnitus, and the 
claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008).

Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the Veteran 
dated in March 2006.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and has not argued that any error 
or deficiency in the accomplishment of the duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist the Veteran in the development of the 
claim.


ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


